
	

113 HR 2923 IH: Disclosure of Taxpayer Rights Act
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2923
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Marchant
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require the
		  Secretary of the Treasury to disclose certain taxpayer rights in the letter of
		  acknowledgment of receipt of an application to be treated as an organization
		  described in section 501(c)(3).
	
	
		1.Short titleThis Act may be cited as the
			 Disclosure of Taxpayer Rights
			 Act.
		2.Disclosure of
			 Taxpayer Rights
			(a)In
			 generalSection 508 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
				
					(g)Disclosure of
				Taxpayer RightsThe letter of
				acknowledgment of receipt of an application to be treated as an organization
				described in section 501(c)(3) shall include a notice of the right under
				section 7428 to obtain a declaratory judgment relating to status and
				classification as such an
				organization.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 applications submitted after the date of the enactment of this Act.
			
